Title: To James Madison from Alexander von Humboldt, 27 June 1804
From: Humboldt, Alexander von
To: Madison, James



Monsieur,
à Philadelphie ce 27 Juin 1804
Ce n’est que ce soir à 8 heures que j’ai recu la Lettre interessante dont V. E. a bien voulu m’honorer en date du 24 du Courant, accompagné du Passeport de la Secretaire d’Etat et des Graines. Je dois rejoindre notre batiment demain matin a Newcastle et il me reste par consequent à peine le loisir de Vous temoigner les assurances de mon devouement et de ma reconnaissance inviolables. Les renseignemens que Vous avez bien voulu me donner sur le Triticum sont aussi curieuses que detaillées. J’aime à voir un Ministre d’Etat aussi attaché à la culture du sol qu’il habite.
Je croyais bien que le Genie de Mr. Jefferson s’occuperait de Huasacualco. Ayez la grace de Lui presenter mes respects et de Lui dire que je ne manquerai pas de mettre entre les mains de Votre Envoyé à Paris des details sur cet Ist[h]me. Il y a 5. possibilités de comunication de mer à mer 1) la quebrada de la Raspadura dans le Choco qui reunit le Rio S. Juan au Rio Atracto. C’est le petit Canal du Moine qui existe. 2) le Golfe de Cupique avec les bouches du Rio Atracto. 3) Panama avec le Rio Chagre. 4) Les rivieres Huasacualco et Chimalapa 5) Le lac Nicaragua. Les 4. 5. et 2. paraissent les meilleurs points.
Daignez agréer les assurances du profond respect avec lequel j’ai l’honneur d’être Monsieur Votre très humble et très obeissant Serviteur
Humboldt
Mes très humbles respects à Madame Madison.
 
Condensed Translation
Acknowledges JM’s interesting letter of 24 June with the passport and the seeds, which was not received until 8 o’clock this evening. Must meet his ship the next morning at New Castle so hardly finds time to send his assurances of attachment and profound gratitude. The information JM sent on the Triticum is as curious as it is detailed. Expresses his pleasure at seeing a minister of state as interested in the agriculture of his own land as JM is.
Trusted that Jefferson’s genius would attend to Huasacualco. Asks JM to present him with Humboldt’s regards and tell him that he will not fail to give the data about the isthmus to the U.S. envoy in Paris. There are five possibilities of an interoceanic connection: (1) The gorge of Raspadura in the Chocó, which connects the San Juan and Atrato rivers. This is the small Moine canal which already exists. (2) The Gulf of Cupica with the outlets of the Rio Atrato. (3) Panama with the Río Chagres. (4) The rivers Huasacualco and Chimalapa. (5) Lake Nicaragua. The fourth, fifth, and second seem to offer the best points.
In a postscript, offers his respects to Mrs. Madison.
